DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of September 25, 2020. 

	Information Disclosure Statement
At the time of review, no information disclosure statements (IDS) have been submitted.
Drawings
The drawings are objected to because Figs. 2-5 illustrate systems and methods only as reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 7 recites the limitation "the display" in claim 6 line 1 and claim 7 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recites the limitation "the image" in claim 12 line 1 and claim 13 line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 recites the limitation "the first threshold time" in claim 14 line 2 and claim 15 line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of the art rejection below the terms in referenced claims as mapped as follows: “the display” is in reference to “a display” of claim 2; “the image” is in reference to “an image” of claim 9; and “the first threshold time” is in reference to “a first threshold time” of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-11, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US Pub. No. 2017/0120902).
Regarding claim 1, Kentley teaches a sensor for determining a second velocity of a proximate vehicle (see at least Kentley para 92: "As another example, perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 ( e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390),"); a processor configured for predicting a time of intersection of the first velocity and the second velocity generating a control signal in response to the time of intersection being less than a first threshold time (see at least Kentley para 108: "Estimation of positions of the threshold locations in the environment 590 may be determined by the planner system to provide adequate time ( e.g., approximately 5 seconds or more), based on a velocity of the autonomous vehicle, before the vehicle 100 arrives at a predicted impact point 560 with the pedestrian object 585d ( e.g., a point 560 in environment 590 where trajectories Tav and Tp are estimated to intersect each other)."); and a controller configured for providing a vehicle contact warning and performing a contact preparation action in response to the control signal (see at least Kentley para 108: "In some examples, in concert with implementing active alerts ( e.g., acoustic and/or visual alerts), the planner system of the autonomous vehicle 100 may be configured to actively attempt to avoid potential collisions (e.g., by calculating alternative collision avoidance trajectories and executing one or more of those trajectories) by calculating (e.g., continuously) safe trajectories (e.g., when possible based on context), while simultaneously, issuing alerts as necessary to objects in the environment when there is a meaningful probability the objects may collide or otherwise pose a danger to the safety of passengers in the autonomous vehicle 100, to the object, or both."). While Kentley does not explicitly teach  a vehicle controller for determining a first velocity of a host vehicle, Kentley does teach calculating or estimating the change in position of the autonomous vehicle (see at least Kentley para 91: "As one example, localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time, wheel encoders 337 to calculate motion, distance and other metrics of the autonomous vehicle 100 based on wheel rotations (e.g., by propulsion system 368)") and Kentley teaches the amount of time until collision (see at least Kentley para 108). It would have been obvious to someone skilled in the art  before the effective filing date to modify Kentley to include velocity information by calculating the displacement over time based on the motivation to determine the time to collision and provide adequate warning and preparation.
Regrading claim 3, Kentley remains as applied to claim 1. While Kentley teaches determining position data from GPS data, Kentley does not explicitly teach wherein the first velocity is determined in response to a global positioning system measurement. However it would have been obvious to someone skilled in the art to use GPS data over time to calculate a velocity of the vehicle based on the motivation to determine the time to a possible collision.
Regarding claim 4, Kentley remains as applied to claim 1. Kentley further teaches wherein the vehicle controller is further configured to activate a braking system in response to the control signal (see at least Kentley para 156: "The drive system may be commanded (e.g., via planner system 310) to apply brakes (e.g., via the braking system) to prevent the vehicle 100 from colliding with other objects in the environment ( e.g., prevent the vehicle 100 from being pushed into other objects as a result of forces from the impact).").
Regarding claim 5, Kentley remains as applied to claim 1. While Kentley does not explicitly teach wherein the proximate vehicle is highlighted in a first color when the time of intersection is less than the first threshold time and a second color when the time of intersection is less than a second threshold time, where the first threshold time is greater than the second threshold time, Kentley does teach varying the color of visual indicators based on the threshold distance from predicted collision point (see at least Kentley para 137: "an object 1234 having a predicted location Lo that is determined to be in conflict with a trajectory Tav of the autonomous vehicle 100 is target for a visual alert ( e.g., based on one or more threshold locations in environment 1290). One or more of the light emitters 1202 may be triggered to cause the light emitter(s) to emit light L as a visual alert") and varying the light pattern based on the threshold distance (see at least Kentley para 137: "the planner system 310 may select another light pattern configured to escalate the urgency of the visual alert (e.g., based on different threshold locations having different associated light patterns)"). It would have been obvious to someone skilled in the art before the effective filing date to modify the where the lights are being output and their color based on the motivation to effectively communicate the level of danger to a driver of the vehicle.
Regarding claim 8, Kentley teaches determining, by a vehicle sensor, a first velocity of a proximate vehicle (see at least Kentley para 92: "As another example, perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 ( e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390),"); predicting, by a vehicle processor, a time of intersection of the first velocity and the second velocity (see at least Kentley para 108: "Estimation of positions of the threshold locations in the environment 590 may be determined by the planner system to provide adequate time ( e.g., approximately 5 seconds or more), based on a velocity of the autonomous vehicle, before the vehicle 100 arrives at a predicted impact point 560 with the pedestrian object 585d ( e.g., a point 560 in environment 590 where trajectories Tav and Tp are estimated to intersect each other)."); and providing, by the vehicle controller, a vehicle contact warning and performing a contact preparation action in response to the control signal (see at least Kentley para 108: "In some examples, in concert with implementing active alerts ( e.g., acoustic and/or visual alerts), the planner system of the autonomous vehicle 100 may be configured to actively attempt to avoid potential collisions (e.g., by calculating alternative collision avoidance trajectories and executing one or more of those trajectories) by calculating (e.g., continuously) safe trajectories (e.g., when possible based on context), while simultaneously, issuing alerts as necessary to objects in the environment when there is a meaningful probability the objects may collide or otherwise pose a danger to the safety of passengers in the autonomous vehicle 100, to the object, or both."). While Kentley does not explicitly teach determining, by a vehicle controller, a second velocity of a host vehicle, Kentley does teach calculating or estimating the change in position of the autonomous vehicle (see at least Kentley para 91: "As one example, localizer system 330 may receive and/or access data from sources other than sensor data (332, 334) such as odometry data 336 from motion sensors to estimate a change in position of the autonomous vehicle 100 over time, wheel encoders 337 to calculate motion, distance and other metrics of the autonomous vehicle 100 based on wheel rotations (e.g., by propulsion system 368),") and Kentley teaches the amount of time until collision (see at least Kentley para 108). It would have been obvious to someone skilled in the art  before the effective filing date to modify Kentley to include velocity information by calculating the displacement over time based on the motivation to determine the time to collision and provide adequate warning and preparation.
Regarding claim 10, Kentley remains as applied to claim 8. While Kentley teaches determining position data from GPS data (see at least Kentley para 55: "As one example, the data representing the location of the autonomous vehicle 100 may include position and orientation data ( e.g., a local position or local pose), map data ( e.g., from one or more map tiles), data generated b y a global positioning system (GPS) and data generated by an inertial measurement unit (IMU)."), Kentley does not explicitly teach wherein the second velocity is determined in response to a global positioning system signal. However it would have been obvious to someone skilled in the art to use GPS data over time to calculate a velocity of the vehicle based on the motivation to determine the time to a possible collision.
Regarding claim 11, Kentley remains as applied to claim 8. While Kentley does not explicitly teach wherein the first velocity is referenced to the second velocity, Kentley does teach referencing distances (see at least Kentley para 79: "For example, a threshold may be a function of a location or a range of locations relative to a reference location ( e.g., the autonomous vehicle). Further, a threshold may be a function of distance relative to an object and the autonomous vehicle, or between any objects or object locations, including distances between predicted object locations."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley to include reference velocities based on the motivation to calculate intersecting velocities in relative terms.
Regarding claim 14, Kentley remains as applied to claim 8. Kentley does not explicitly teach wherein the proximate vehicle is highlighted in a first color when the time of intersection is less than the first threshold time and a second color when the time of intersection is less than a second threshold time, where the first threshold time is greater than the second threshold time. Kentley does teach varying the color of visual indicators based on the threshold distance from predicted collision point (see at least Kentley para 137: "an object 1234 having a predicted location Lo that is determined to be in conflict with a trajectory Tav of the autonomous vehicle 100 is target for a visual alert ( e.g., based on one or more threshold locations in environment 1290). One or more of the light emitters 1202 may be triggered to cause the light emitter(s) to emit light L as a visual alert") and varying the light pattern based on the threshold distance (see at least Kentley para 137: "the planner system 310 may select another light pattern configured to escalate the urgency of the visual alert (e.g., based on different threshold locations having different associated light patterns)"). It would have been obvious to someone skilled in the art before the effective filing date to modify the where the lights are being output and their color based on the motivation to effectively communicate the level of danger to a driver of the vehicle.
 Regarding claim 15 Kentley remains as applied to claim 8. Kentley further teaches providing an audible alert when the time of intersection is less than a second threshold time, where the first threshold time is greater than the second threshold time (see at least Kentley para 146: "Although FIG. 12F depicts an example of a visual alert associated with object 1272 and an acoustic alert associated with object 1271, the number and type of safety system activated (e.g., interior, exterior or drive system) to address behavior of objects in the environment are not limited to the example depicted and one or more safety systems may be activated.").
Regarding claim 16, Kentley remains as applied to claim 8. While Kentley does not explicitly teach adjusting a vehicle alignment with respect to a roadway lane marker in response to the time of intersection being less than a first threshold time, Kentley does teach aligning the vehicle with an oncoming vehicle to increase crumble zones (see at least Kentley para 198: "example 2400 the object 2350 (see FIG. 23) has moved closer to the autonomous vehicle 100 and is depicted as being very close to an actual impact with the vehicle 100. Prior to the impact, the planner system may command the drive system to maneuver the vehicle 100 to orient the second end (2nd End) of the vehicle 100 to receive the impact from the object 2350."). It would have been obvious to someone skilled in the art to align the vehicle with a conducive orientation based on the motivation to minimize the danger to the passengers.
Regarding claim 17, Kentley teaches a vehicle contact warning system comprising: …a vehicle sensor for determining a second velocity of a proximate vehicle relative to the host vehicle (see at least Kentley para 92: "As another example, perception system 340 may parse or otherwise analyze, process, or manipulate sensor data (332, 334) to implement object detection 341, object track 343 ( e.g., determining which detected objects are static (no motion) and which are dynamic (in motion)), object classification 345 (e.g., cars, motorcycle, bike, pedestrian, skate boarder, mailbox, buildings, street lights, etc.), object tracking 347 (e.g., tracking an object based on changes in a location of the object in the environment 390),"); a processor configured to estimate a time of intersection of the first velocity and the second velocity and to generate a warning signal if the time of intersection is less than a threshold time (see at least Kentley para 108: "Estimation of positions of the threshold locations in the environment 590 may be determined by the planner system to provide adequate time ( e.g., approximately 5 seconds or more), based on a velocity of the autonomous vehicle, before the vehicle 100 arrives at a predicted impact point 560 with the pedestrian object 585d ( e.g., a point 560 in environment 590 where trajectories Tav and Tp are estimated to intersect each other)."); and a vehicle controller configured for providing a vehicle contact warning and performing a contact preparation action in response to the warning signal (see at least Kentley para 108: "In some examples, in concert with implementing active alerts ( e.g., acoustic and/or visual alerts), the planner system of the autonomous vehicle 100 may be configured to actively attempt to avoid potential collisions (e.g., by calculating alternative collision avoidance trajectories and executing one or more of those trajectories) by calculating ( e.g., continuously) safe trajectories ( e.g., when possible based on context), while simultaneously, issuing alerts as necessary to objects in the environment when there is a meaningful probability the objects may collide or otherwise pose a danger to the safety of passengers in the autonomous vehicle 100, to the object, or both."). While Kentley teaches determining position data from GPS data (see at least Kentley para 55: "As one example, the data representing the location of the autonomous vehicle 100 may include position and orientation data ( e.g., a local position or local pose), map data ( e.g., from one or more map tiles), data generated by a global positioning system (GPS) and data generated by an inertial measurement unit (IMU)."), Kentley does not explicitly teach a global positioning system sensor for detecting a first velocity a host vehicle. However it would have been obvious to someone skilled in the art to use GPS data over time to calculate a velocity of the vehicle based on the motivation to determine the time to a possible collision.
Claim(s) 2, 7, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley further in view of Hayasaka et al. (US Pub. No. 2015/0062141).
Regarding claim 2, Kentley remains as applied to claim 1. While Kentley teaches detecting possible collisions and providing external audible and visual warnings (para 137, 146), Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image. However Hayasaka teaches in a similar field of collision warning wherein the controller includes a display configured for highlighting an image of the proximate vehicle in response to the control signal (see at least Hayasaka para 45: "The ECU 30 generates a display control signal for edge display for displaying a frame, in which the edge in the width direction of the line is clear, in a superimposing manner for each detected object to be alerted in each control cycle, and transmits the display control signal to the head-up display 20 (S4). If the display control signal is received, the head-up display 20 projects video of a frame, which is of size represented by the display control signal and has a line having a given high luminance value in the width direction represented by the display control signal, on the front glass at the display position represented by the display control signal (S4)."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Hayasaka based on the motivation to alert a driver of a non-autonomous vehicle of possible dangers.
Regarding claim 7, Kentley remains as applied to claim 1. While Kentley teaches detecting possible collisions and providing external audible and visual warnings (para 137, 146), Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image on the windshield. However Hayasaka teaches in a similar field of collision warning wherein the display is a transparent display overlaid on a vehicle windshield and wherein the image of the proximate vehicle is viewed by a driver through the windshield (see at least Hayasaka para 45: " If the projected frame is reflected by the front glass toward the driver, the frame surrounding the object to be alerted is imaged in front of the front glass, and the object to be alerted is highlighted by the frame. In particular, since the frame has a distinct line with a sharp edge, the driver instantaneously keeps the eyes fixed to the frame (in particular, the edge). Then, the driver moves the eyes toward the frame and notices the occurrence of the alert. At this time, the driver focuses on the frame (in particular, the edge)."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Hayasaka based on the motivation to alert a driver of a non-autonomous vehicle of possible dangers.
Regarding claim 9, Kentley remains as applied to claim 8. While Kentley teaches detecting possible collisions and providing external audible and visual warnings, Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image. However Hayasaka teaches in a similar field of collision warning wherein the vehicle contact waring includes highlighting an image of the proximate vehicle in a visual display within a vehicle cabin in response to the time of intersection being less than a first threshold time (see at least Hayasaka para 45: "The ECU 30 generates a display control signal for edge display for displaying a frame, in which the edge in the width direction of the line is clear, in a superimposing manner for each detected object to be alerted in each control cycle, and transmits the display control signal to the head-up display 20 (S4). If the display control signal is received, the head-up display 20 projects video of a frame, which is of size represented by the display control signal and has a line having a given high luminance value in the width direction represented by the display control signal, on the front glass at the display position represented by the display control signal (S4)"). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Hayasaka based on the motivation to alert a driver of a non-autonomous vehicle of possible dangers.
Regarding claim 13, Kentley remains as applied to claim 8. While Kentley teaches detecting possible collisions and providing external audible and visual warnings (para 137, 146), Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image on the windshield. However Hayasaka teaches in a similar field of collision warning wherein highlighting the image of the proximate vehicle is performed by displaying a highlight on a transparent video display overlaid on a vehicle windshield when the proximate vehicle is to the front of the host vehicle (see at least Hayasaka para 45: " If the projected frame is reflected by the front glass toward the driver, the frame surrounding the object to be alerted is imaged in front of the front glass, and the object to be alerted is highlighted by the frame. In particular, since the frame has a distinct line with a sharp edge, the driver instantaneously keeps the eyes fixed to the frame (in particular, the edge). Then, the driver moves the eyes toward the frame and notices the occurrence of the alert. At this time, the driver focuses on the frame (in particular, the edge)."). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Hayasaka based on the motivation to alert a driver of a non-autonomous vehicle of possible dangers.
Regarding claim 18, Kentley remains as applied to claim 17. While Kentley teaches detecting possible collisions and providing external audible and visual warnings, Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image. However Hayasaka teaches in a similar field of collision warning a display for displaying an image of the proximate vehicle, the display being further operative to highlight the image of the proximate vehicle in response to the warning signal (see at least Hayasaka para 45: "The ECU 30 generates a display control signal for edge display for displaying a frame, in which the edge in the width direction of the line is clear, in a superimposing manner for each detected object to be alerted in each control cycle, and transmits the display control signal to the head-up display 20 (S4). If the display control signal is received, the head-up display 20 projects video of a frame, which is of size represented by the display control signal and has a line having a given high luminance value in the width direction represented by the display control signal, on the front glass at the display position represented by the display control signal (S4)"). It would have been obvious to someone skilled in the art before the effective filing date to modify Kentley with Hayasaka based on the motivation to alert a driver of a non-autonomous vehicle of possible dangers.
Regarding claim 20, the combination of Kentley and Hayasaka remains as applied to claim 18. Hayasaka further teaches wherein the display is a windshield and wherein the highlight of the image of the proximate vehicle is displayed by a transparent display overlaid on the windshield (see at least Hayasaka para 45: " If the projected frame is reflected by the front glass toward the driver, the frame surrounding the object to be alerted is imaged in front of the front glass, and the object to be alerted is highlighted by the frame. In particular, since the frame has a distinct line with a sharp edge, the driver instantaneously keeps the eyes fixed to the frame (in particular, the edge). Then, the driver moves the eyes toward the frame and notices the occurrence of the alert. At this time, the driver focuses on the frame (in particular, the edge)").
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley further in view of Zhang (US Pub. No. 2015/0109444).
Regarding claim 6, Kentley remains as applied to claim 1. While Kentley teaches detecting possible collisions and providing external audible and visual warnings, Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image. However Zhang teaches in the similar field of object detection and display wherein the display is a transparent display overlaid on a rear- view mirror and wherein the image of the proximate vehicle is reflected by the rear-view mirror (see at least Zhang para 133-134: "In block 230, the object detection results from the sensor fusion technique are identified in the image and highlighted with an object image overlay… In block 120, the highlighted object image overlay are displayed on the dynamic rearview mirror display."). It would have been obvious to someone skilled in the art before the effective filing date to combine Kentley and Zhang to include displaying on the rear view mirror based on the motivation to overlay the warning on the surface where the driver can view the object.
Regarding claim 12, Kentley remains as applied to claim 8. While Kentley teaches detecting possible collisions and providing external audible and visual warnings, Kentley does not explicitly teach a display configured to highlight a proximate vehicles in an image. However Zhang teaches in the similar field of object detection and display wherein highlighting the image of the proximate vehicle is performed by displaying a highlight on a transparent video display overlaid on a rear- view mirror when the proximate vehicle is to the rear of the host vehicle (see at least Zhang para 133-134: "In block 230, the object detection results from the sensor fusion technique are identified in the image and highlighted with an object image overlay… In block 120, the highlighted object image overlay are displayed on the dynamic rearview mirror display."). It would have been obvious to someone skilled in the art before the effective filing date to combine Kentley and Zhang to include displaying on the rear view mirror based on the motivation to overlay the warning on the surface where the driver can view the object.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Hayasaka in view of Zhang.
Regarding claim 19, the combination of Kentley and Hayasaka remains as applied to claim 18. While Hayasaka teaches a display  being overlaid on a front glass, the combination of Hayasaka and Kentley does not explicitly teach displaying on a rear-view mirror. However Zhang teaches in the similar field of object detect and display wherein the display is a rear-view mirror and wherein the highlight of the image of the proximate vehicle is displayed by a transparent display overlaid on the rear-view mirror (see at least Zhang para 133-134: "In block 230, the object detection results from the sensor fusion technique are identified in the image and highlighted with an object image overlay… In block 120, the highlighted object image overlay are displayed on the dynamic rearview mirror display"). It would have been obvious to someone skilled in the art before the effective filing date to combine Kentley, Hayasaka and Zhang to include displaying on the rear view mirror based on the motivation to overlay the warning on the surface where the driver can view the object.                                                                                                                        	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhm (US Pub.  No. 2017/0349098) teaches a retractable visor  that highlights vehicles in dangerous situations and shows a view behind the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663